Citation Nr: 0527334	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for compression fracture at L4, Schmorls node 
superior end plate of L4 and left posterolateral L5-S1 
herniated nucleus pulposus.

2.  Entitlement to an initial compensable evaluation for L5 
radiculopathy of the left lower extremity.

3.  Entitlement to service connection for radiculopathy of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In pertinent 
part, the RO granted service connection for compression 
fracture at L4, Schmorls node superior end plate of L4 and 
left posterolateral L5-S1 herniated nucleus pulposus and 
assigned an initial 10 percent evaluation; granted service 
connection for L5 radiculopathy of the left lower extremity 
and assigned an initial noncompensable evaluation; and denied 
a claim of entitlement to service connection for 
radiculopathy of the right lower extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

In his Form 9 filing received in December 2004, the appellant 
requested a personal hearing before the Board via 
videoconference transmission from the San Juan, the 
Commonwealth of Puerto Rico RO.  The case was certified to 
the Board while his hearing request was pending.  The Board 
must remand this case to accommodate his request.



Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before the Board via 
videoconference transmission from the San Juan, 
the Commonwealth of Puerto Rico RO.  Notice should 
be sent to the appellant and to his representative 
in accordance with applicable regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


